Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 8, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it recites the limitation “wherein palladium or platinum alloy is determined” and it is unclear if this is a new limitation separate from the palladium or platinum alloy of claim 1, or whether it should recite “the/said palladium or platinum alloy” in reference to claim 1.  
Regarding Claim 8, it recites the limitation "the attachment part" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, it recites the limitation “contains one or more materials such as silver, zinc, . . .” and it is not clear if the list of materials following “such as” is merely exemplary as “such as” implies (which would mean that the only limitation is “contains one or more materials”) or if it is required that one of the ensuing materials is required.  
Regarding Claim 14, it recites the limitation "The method for making a resonant member according to claim 1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karapatis et al. (US 20160306325 A1, hereinafter “Karapatis ‘325”).
	Regarding Claim 1, Karapatis ‘325 discloses a resonant [1] member for a striking mechanism of a watch or of a music box, comprising at least one resonant part [2] arranged to vibrate and resonate once activated (par. 0028), wherein at least the resonant part is made from a palladium or platinum alloy with more than 51% by weight of palladium or platinum in the alloy (par. 0031, par. 0060).
Regarding Claim 2, Karapatis ‘325 further discloses that the member includes an attachment part [3] made integral with the resonant part in one-piece form (par. 0062).
Regarding Claim 3, Karapatis ‘325 further discloses that the palladium or platinum alloy is determined such that the ratio between the Young's modulus and the density or specific mass is smaller than 28.106 (m/s)2 (par. 0017, relationship from disclosed density and young’s modulus values).
Regarding Claim 5, Karapatis ‘325 further discloses that the resonant part includes one or more gongs (fig. 5).
Regarding Claim 14, Karapatis ‘325 discloses a method for making the resonant member of claim 1, wherein the method comprises a step of making the resonant member from a palladium or platinum alloy with more than 51% by weight of palladium or platinum (par. 0031, par. 0060) and a step of surface treatment that forms an additional surface layer for hardening (par. 0009, par. 0082).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karapatis ‘325  as applied to claim 1 above, and further in view of Kadmiri et al. (CH 710206 A2, hereinafter “Kadmiri”).
Regarding Claim 4, Karapatis ‘325 does not disclose that the hardness of the resonant part and/or of an attachment part is greater than 150 HV.
Kadmiri discloses a resonant member with gongs [10] made of a first material
[M1] and a second set of gongs [20] of a second material [M1] such that the first
material has a hardness greater than 300 HV while the second material has a hardness
of less than 300 HV (par. 0013) for the effect of producing sounds in different frequency
ranges (abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two sets of the resonant member of Karapatis ‘325 with one having the hardness of the first material of Kadmiri and the other that of the second material for the benefit it provides in producing sounds in different frequency ranges (abstract) without relying solely on the length of the blades (par. 0006).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karapatis ‘325  as applied to claim 5 above, and further in view of Favre (US 20120192697 A1).  
Regarding Claim 6, Karapatis discloses at least two gongs having different lengths (fig. 5) in order to each generate a specific different note once activated for a minute repeater (par. 0021).  Karapatis does not disclose at least two gongs capable of being disposed one atop the other inside a watch case.  
Favre discloses at least two gongs capable of being disposed one atop the other inside a watch case (fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combination of Karapatis ‘325 such that the resonator member has two sets of pairs of gongs disposed one atop the other as taught by Favre because it has the benefit of forming each pair as a tuning fork which causes vibration propagation to the other blade and thus allows for easily guided vibrations (par. 0008).
Regarding Claim 7, Karapatis ‘325 discloses at least four gongs having different lengths (fig. 5) in order to each generate a specific different note once activated for a minute repeater (par. 0021). Karapatis  ‘325 does not disclose that the gongs are capable of being disposed one atop the other inside a watch wherein  a first gong and a second gong are capable of being placed one atop the other inside a watch case, in that a third gong and a fourth gong are capable of being placed one atop the other inside a watch case, in that the third gong is intended to be coaxially mounted inwardly and in the same plane as the first gong, and wherein the fourth gong is intended to be coaxially mounted inwardly and in the same plane as the second gong.
Favre however further discloses at least four gongs capable of being disposed one atop the other inside a watch case (fig. 1) and in a manner where a first gong and a second gong are capable of being placed one atop the other inside a watch case wherein a third gong and a fourth gong are capable of being placed one atop the other inside a watch case, wherein the third gong is intended to be coaxially mounted inwardly and in the same plane as the first gong, and wherein the fourth gong is intended to be coaxially mounted inwardly and in the same plane as the second gong (fig. 1).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karapatis ‘325 as applied to claim 5 above, and further in view of Rochat (US 20150323902 A1). 
	Regarding Claim 8, Karapatis ‘325 discloses that the gongs are connected at one end to an attachment part [3] and another end is free to move (fig. 5), and also that while in the description each gong is a solid parallelepiped prism in practice the same reasoning is applicable for different shapes and sections (par. 0063). However, Karapatis ‘325 does not explicitly disclose that the gongs are of circular shape to be disposed inside a watch case describing a circular sector with an angle of between 185° and 220°.
Rochat discloses a watch case with a striking device case band gong which is
circular, having a circular sector with an angle between 185° and 220° (claim 3, within
the limitations of the present claim).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the gongs of Karapatis ‘325 and in a circular shape with the angle between 180° and 360° as disclosed by Rochat given that the shape of a watch is generally circular as well and thus the circular form of
the gongs may be an advantageous alternation for fitting the gongs within the watch than the rectilinear gongs described for practical purposes by Karapatis ‘325 but also within the scope of Karapatis ‘325 given that it suggests that other shapes/forms may be utilized.  
Regarding Claim 9, Rochat further discloses that the gong has a circular or rectangular cross-section of dimensions greater than or equal to 0.4 mm (par. 0028).
Regarding Claim 12, Rochat further discloses that the gongs of the resonator component are produced by milling (par. 0031).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karapatis ‘325 as applied to claim 5 above, and further in view of Karapatis et al.  (US 20140355398 A1, hereinafter “Karapatis ‘398”). 
Regarding Claim 10, while Karapatis ‘325 discloses that the resonant member may be formed by at least one element from tungsten, iridium, platinum, palladium, silver, copper, bronze, certain cast irons, glass, crystal, beryllium, chromium, manganese, molybdenum, and similar elements in different combinations (par. 0041), it does not explicitly disclose a palladium or platinum alloy that contains one or more materials such as silver, zinc, indium, tin, titanium, copper, nickel, beryllium, aluminium, ruthenium, gallium, lithium, iridium, germanium, boron, zirconium.
Karapatis ‘398 discloses a resonant member made from a palladium or platinum alloy containing silver or any other metal capable of solidifying in amorphous form (par. 0020).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that with the disclosure of Karapatis ‘325 providing that the resonant member may be formed from at least one element from platinum, palladium, and silver and Karapatis ‘398 stating a similar resonant member can be made from palladium or platinum alloy containing silver that therefore the platinum/palladium alloy resonant member of Karapatis ‘325 could be formed with silver or another element for the purpose of solidifying in amorphous form.  

Regarding Claim 11, while Karapatis ‘325 discloses that he resonant member be more than 51% by weight of palladium or platinum (par. 0031, par. 0060) it does not disclose the member is made of metallic glass.  
Karapatis ‘398 further discloses that the resonant member made from a palladium or platinum alloy containing silver or any other metal capable of solidifying in amorphous form is a metallic glass with palladium or platinum (par. 0020).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karapatis ‘325 as applied to claim 5 above, and further in view of Steinemann et al.  (US 3974001 A, hereinafter “Steinemann”). 
Regarding Claim 13, Karapatis ‘325 discloses a method for making the resonant member of claim 1, wherein the method comprises a step of making the resonant member from a palladium or platinum alloy with more than 51% by weight of palladium or platinum (par. 0031, par. 0060).  Karapatis ‘325 does not disclose a step of heat treatment on a resonant member to augment its mechanical properties.
Steinemann discloses a step of heat treatment on a resonant member to augment its mechanical properties (col. 6 lines 10-17).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a step of heat treatment on the resonant member within the method of making the resonant member of Karapatis ‘325 given that Steinemann discloses doing so on a platinum alloy used for vibration purposes (abstract) is beneficial for stabilization purposes (col. 6 lines 10-17).  

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kadmiri et al. (US 20170248921 A1) discloses a gong made with a wire or a strip having an atypical shape for a watch striking mechanism, the gong capable of being made from amorphous metal or metallic glass, or also of gold or platinum, or even of brass, titanium, aluminium or another material or metal alloy with a similar density, Young's modulus and elastic limit.
Karapatis (US 20080074956 A1) discloses a watch with a striking work including a bottom plate and a gong including two ends, the gong being secured via a first end to the bottom plate and forming a winding extending in a conventional manner over an angular sector of approximately 270 degrees.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833